DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 27 October 2021.  Claims 1-20 are pending. Claims 1-5, 7-12, and 14-20 are currently amended.  

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 16 as set forth in the Office Action of 20 September 2021 have been fully considered and are persuasive.  As such, the objection of the claim has been withdrawn.
Applicant’s amendments, with respect to the rejection of claims 4, 11, 16, and 18-20 under 35 USC 112(b) as set forth in the Office Action of 20 September 2021 have been fully considered and are persuasive. As such, the rejection of claims 4, 11, 16, and 18-20 under 35 USC 112(b) as previously presented has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are persuasive.  As such, the rejection of claims 1-20 under 35 USC 101 as previously presented has been withdrawn.
Applicant’s arguments with respect to claims 1-3, 8-10, and 15-17 as being unpatentable under 35 USC 102 over Bartels, Claims 3, 7, 11, 14, and 18 under USC 103 as being unpatnentable over Bartels in view of Penillia, claims 5, 12, and 19 under 35 USC as being unpatentable over Bartels in view of Harris, claims 6, 13, and 20 under 35 USC 103 as being unpatentable over Bartels in view of Harris and Fish have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.  



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Independent claims 1, 8, and 15 recite “periodically pinging, by a server, a first transport for user-configured settings of transport controls which a user has configured via input mechanisms of the first transport, and updating configuration settings of the transport controls for the user based on the configured settings of the first transport that are returned by the pinging; configuring, by the server, transport controls of the alternate transport based on the user-configured settings of the transport controls of the first transport that are returned by a ping”. 
The specification, specifically on paragraphs (0058-0064) were cited as support for these claim amendments. These paragraph teach the pinging and configuring of the claim. However, nowhere in the specification teach “transport controls” configuration of a transport, first transport, or alternate transport. 
Claims 1-7, 9-14, and 16-20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1).
With respect to claim 1, Bartels teaches a method, comprising (see at least [abstract]): 
determining, by a server, that the first transport is inoperable on a route based on a message received from a processor of the first transport (see at least [page 2], [page 4], and [page 9], Bartels determining that a passenger transport vehicle is defected by emitting an emergency signal (a message from a first processor of the first transport) to a call center, in which the control center can be formed by a computer or computer network that can be operated on the internet and/or on a mobile radio network.); 
instructing, by the server, an alternate transport to navigate to the transport (see at least [page 2-3] and pages [5-6]); 
remotely configuring, by the server, transport controls of the alternate transport based on a configuration of the transport (see at least [page 3] and [page 6], Bartels teaches that the alternate transport is configured to take the passenger to the planned destination that the defected vehicle was intended to drive to.); and
routing, by the server, the configured alternate transport to pick up the user at a location of the inoperable first transport (see at least [page 3] and [page 6], Bartels teaches locating the passenger transport vehicle to perform transfer process (pick up at least one person of the passenger transport vehicle) by means of a GPS receiver and communicated by means of the emergency signal.). 
However, Bartels does not specifically teach periodically pinging, by a server, a first transport for user-configured settings of transport controls which a user has configured via input mechanisms of the first transport, and updating configuration settings of the transport controls for the user based on the configured settings of the first transport that are returned by the pinging; and remotely configuring, by the server, transport controls of the alternate transport based on the user-configured settings of the transport controls of the first transport that are returned by a ping. 
Cazanas teaches periodically pinging, by a server, a first transport for user-configured settings of transport controls which a user has configured via input mechanisms of the first transport (see at least Col. 1 lines 44-54], [Col. 3 lines 34-67], and [Col. 13 lines 15-30]), and updating configuration settings of the transport controls for the user based on the configured settings of the first transport that are returned by the pinging (see at least Col. 1 lines 44-54], [Col. 3 lines 34-67], and [Col. 13 lines 15-30]); and 
remotely configuring, by the server, transport controls of the alternate transport based on the user-configured settings of the transport controls of the first transport that (see at least Col. 1 lines 44-54], [Col. 3 lines 34-67], and [Col. 13 lines 15-30]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system of configuring a vehicle to pick a stranded person to a destination therefore configuring the second vehicle based on destination of the person on the first vehicle to incorporate the teachings of Cazanas of periodically pinging, by a server, a first transport for user-configured settings of transport controls which a user has configured via input mechanisms of the first transport, and updating configuration settings of the transport controls for the user based on the configured settings of the first transport that are returned by the pinging; and remotely configuring, by the server, transport controls of the alternate transport based on the user-configured settings of the transport controls of the first transport that are returned by a ping. This would be done to increase passenger convenience by allowing a user profile (configuration settings) to be recalled in multiple vehicles (see Cazanas Col. 1 lines 15-40). 
With respect to claim 2, Bartels teaches wherein the routing comprises transferring, by the server, an intended destination of the transport to the alternate transport (see at least [page 3] and [page 6], Bartels teaches that the alternate transport is configured to take the passenger to the planned destination that the defected vehicle was intended to drive to.).
With respect to claim 3, Bartels teaches wherein the method further comprises selecting the alternate transport from among a pool of alternative transports to the first transport and the alternate transport being on a same or similar navigational path (see at least [pages 3-4] and [page 6], Bartels teaches when the transport vehicle is defected, a replacement (alternate) vehicle (transport) and shielding vehicles so that the replacement vehicles is configured to drive to the transport vehicle. This implies that the replacement vehicle may take or be on the same or similar path of the transport vehicle and selected among replacement vehicles and/or shielding vehicles.). 
With respect to claims 8, 9, and 10, they are drawn to a server comprising a processor that recite substantially the same limitations as the respective method claims 1, 2, and, 3. As such, claims 8, 9, and 10 are rejected for substantially the same reasons given for the respective method claims 1, 2, and 3 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claims 15, 16, and 17, they are drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claims 1, 2, and, 3. As such, claims 15, 16, and 17 are rejected for substantially the same reasons given for the respective method claims 1, 2, and 3 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1), further in view of Penillia et al (US 20190263424 A1).
With respect to claim 4, Bartels as modified by Cazanas teaches wherein the configuring comprises configuring a parameter of the alternate transport from a group of (Cazanas, at least [Col. 3 lines 34-67]), seat location (Cazanas, at least [Col. 3 lines 34-67]), an infotainment option (Cazanas, at least [Col. 3 lines 34-67]), ambient temperature (Cazanas, at least [Col. 3 lines 34-67]), the transport type (Cazanas, at least [Col. 6 lines 8-12]), a make of the transport (Cazanas, at least [Col. 6 lines 8-12]), a model of the transport (Cazanas, at least [Col. 6 lines 8-12]), condition of the transport (Cazanas, at least [Col. 8 lines 29-55], see claim 1 above for rationale of obviousness, motivation and reason to combine).
However Bartels as modified by Cazanas does not specifically teach wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat temperature, a number of predetermined stops prior to the intended destination, a year of the transport, number of miles driven by the transport, and maintenance associated with a transport. 
Penillia teaches wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of a seat temperature, a number of predetermined stops prior to the intended destination (see at least [0057], [0070], [0089], [0122], and [0173]), a year of the transport (see at least [0057], [0062], [0070], [0089], [0111], and [0143]), number of miles driven by the transport (see at least [0057], [0062], [0070], and [0089]), and maintenance associated with a transport (see at least [0057], [0062], [0070], and [0128], Penillia teaches cloud services in which vehicle settings seat settings, infotainment, settings, and other obvious variations such as ambient temperature, make of the transport, etc. are can be transferred to a second vehicle so that it resembles or matches the first vehicle (see 0070)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Cazanas to incorporate the teachings of Penilla wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat temperature, a number of predetermined stops prior to the intended destination, a year of the transport, number of miles driven by the transport, and maintenance associated with a transport. This would be done to increase passenger convenience by improving wireless interfacing and networking with vehicles (see Penilla et al para 0004). 
With respect to claim 7, Bartels as modified by Cazanas do not specifically teach wherein the periodically pinging comprises receiving, by the server, a message of an initial configuration of the first transport; and receiving, by the server, a second message of a change in the initial configuration of the first transport in response to the pinging, wherein said configuring, by the server, the alternate transport based on the configuration of the first transport comprises configuring the alternate transport based on both the initial configuration and the change in the initial configuration. 
Penilla teaches wherein the periodically pinging comprises: receiving, by the server, a message of an initial configuration of the first transport (see at least [0030-0032], Penilla et al teaches sending notifications for requesting approval of a learned setting (initial configuration)); and 
receiving, by the server, a second message of a change in the initial configuration of the first transport in response to the pinging (see at least [0028], [0030-0032], [0060], Penilla et al teaches sending notifications for requesting approval of a learned setting (initial configuration), further the learned setting may change from time to time and the notification for approval of the changed learned setting is sent again.), 
wherein said configuring, by the server, the alternate transport based on the configuration of the first transport comprises configuring the alternate transport based on both the initial configuration and the change in the initial configuration (see at least [0057], [0070], [0089], Penilla et al taches configuration of the first vehicle can be transferred to a second vehicle so as to resemble or match the ones of the first vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Cazanas to incorporate the teachings of Penilla wherein the periodically pinging comprises receiving, by the server, a message of an initial configuration of the first transport; and receiving, by the server, a second message of a change in the initial configuration of the first transport in response to the pinging, wherein said configuring, by the server, the alternate transport based on the configuration of the first transport comprises configuring the alternate transport based on both the initial configuration and the change in the initial configuration. This would be done to increase passenger convenience by improving wireless interfacing and networking with vehicles (see Penilla et al para 0004).
With respect to claims 11 and 14, they are drawn to a server comprising a processor that recite substantially the same limitations as the respective method claims 
With respect to claim 18, it is drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claim 4. As such, claim 18 is rejected for substantially the same reasons given for the respective method claim 4 and is incorporated herein (see claim 4 above for rationale of obviousness, motivation, and reason to combine).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1) in view of Harris et al (US 8583320 B2).
With respect to claim 5, Bartels as modified by Cazanas do not specifically teach determining, by the server, a transport location of the first transport; determining, by the server, an alternate transport location of the alternate transport; determining, by the server, an estimated time of arrival of the alternate transport to the transport location based on the transport location and the alternate transport location; and providing, by the server to the first transport, the estimated time of arrival of the alternate transport.
 Harris teaches determining, by the server, a transport location of the transport (see at least [Col 2 lines 34-62] and [Col 3 line 14 – Col 4 line 51]); 
determining, by the server, an alternate transport location of the alternate transport (see at least [Col 2 lines 34-62], [Col 3 line 14 – Col 4 line 51], and [Col 5 line 54 – Col 6 line 5]); 
(see at least Col 4 lines 4-22] and (col 5 line 54 – Col 6 line 5]); and
providing, by the server to the transport, the estimated time of arrival of the alternate transport (see at least [Col 4 lines 4-22] and [Col 5 line 54 – Col 6 line 5]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Cazanas to incorporate the teachings of Harris wherein determining, by the server, a transport location of the transport; determining, by the server, an alternate transport location of the alternate transport; determining, by the server, an estimated time of arrival of the alternate transport to the transport location based on the transport location and the alternate transport location; and providing, by the server to the transport, the estimated time of arrival of the alternate transport. This would be done to improve safety and increase convenience of a user when their vehicle is inoperable (see Harris et al Col 1 lines 13-34). 
With respect to claim 12, it is drawn to a server comprising a processor that recite substantially the same limitations as the respective method claim 5. As such, claim 12 is rejected for substantially the same reasons given for the respective method claims 5 and is incorporated herein (see claim 5 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 19, it is drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claim 5. As such, claim 19 is rejected for substantially the same reasons given for the respective . 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Cazanas et al (US 8977408 B1) in view of Harris et al (US 8583320 B2) in view of Fish et al (US 20170186324 A1).
With respect to claim 6, Bartels as modified by Cazanas and Harris teach providing, via a graphical user interface within the transport: the estimated time of arrival of the alternate transport (Harris, at least [Col 4 lines 4-40] and [Col 5 line 54 – Col 6 line 5], see claim 5 above for rationale of obviousness, motivation and reason to combine). 
However, Bartels as modified by Cazanas and Harris do not specifically teach options including the alternate transport and an additional transport; alternate transport parameter information related to parameters of the alternate transport; and additional transport parameter information related to parameters of the additional transport. Fish teaches options including the alternate transport and an additional transport (see at least [0023] and [0031]); alternate transport parameter information related to parameters of the alternate transport; and additional transport parameter information related to parameters of the additional transport (see at least [0023] and [0031], Fish et al teaches selecting a desired vehicle (options of vehicles) based on provided type of each vehicle.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels as modified by Harris to  teachings of Fish wherein providing options including the alternate transport and an additional transport; alternate transport parameter information related to parameters of the alternate transport; and additional transport parameter information related to parameters of the additional transport. This would be done increase safety of the passenger by certifying a safe vehicle(s) for vehicle services (see Fish et al 0002-0004).  
With respect to claim 13, it is drawn to a server comprising a processor that recite substantially the same limitations as the respective method claim 6. As such, claim 13 is rejected for substantially the same reasons given for the respective method claims 6 and is incorporated herein (see claim 6 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 20, it is drawn to a non-transitory computer readable medium that recite substantially the same limitations as the respective method claim 6. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 6 and is incorporated herein (see claim 6 above for rationale of obviousness, motivation, and reason to combine). 

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/A.A.K./Examiner, Art Unit 3667  

/YUEN WONG/Primary Examiner, Art Unit 3667